DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 May, 2020; 23 April, 2021;  20 September, 2021; 21 December, 2021; 23 March, 2022; and 16 August, 2022 are being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because legal phraseology is used (“said first heat exchanger”; “said reference value”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVANS (US 7,739,882 B2).
As to claim 19, EVANS discloses a recreational vehicle (abstract) comprising:
a plurality of electrical appliances (col.4, line 52 – col.5, line 15), each electrical appliance being configured to absorbing a respective infeed electrical current (col. 4, line 52 – col.5, line 15);
an electrical power unit (22), configured to absorb an input electrical current or power and to generate one or more infeed electrical current (col.3, line 50 – col.4, line 67) for power the respective electrical appliances (col. 4, line 52- col.5, line 15); characterised in that it comprises a controller (16) connected to the electrical power unit (col. 3, lines 61-67), adapted to receive input data representative of a reference value for the input electrical current or power (col. 4,lines 35-60), and programmed to set the electrical power unit to generate the variable infeed voltage at a reference amplitude and/or frequency (col.3, lines 61-67; col.4, lines 35-55) for feeding the electrical appliances, so that the overall input electrical current or power is below said reference value (col.4, lines 35-65).

As to claim 20, EVANS further discloses wherein one electrical appliance of said plurality of electrical appliances is an air conditioning apparatus (col.1, lines 5-8; 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUSIGNUOLO (WO 2012/138497 – published 11 October, 2012), in view of EVANS (US 7,739,882 B2).
As to claim 1, RUSIGNUOLO discloses an air conditioner apparatus (20) for recreational vehicles (MPEP §2111.01 -II), comprising:
at least a first heat exchanger (34 or 38;par. 23) for exchanging heat with air circulating there through (par. 24-25);
a cooling circuit (par. 23) for a cooling fluid (refrigerant), having a path that passes through said first heat exchanger (figure 1);
a compressor (32; par. 23) including an electric motor (24), for circulating the cooling fluid in the cooling circuit (known operation of compressors within refrigeration circuits; MPEP §2114-II);
an electric power unit (28) to absorb an input electrical current or power and to generate an infeed voltage (abstract), for powering the electric motor with an infeed electrical current (par. 32);
characterized in that the air conditioning apparatus comprises a controller (30) connected to the electrical power unit (par. 34).
However, RUSIGNUOLO does not disclose wherein the electrical power unit is connectable to an external power supply and generates a variable infeed voltage, and wherein the controller is adapted to receive input data representative of a reference value for the input electrical current or power, and programed to set the electrical power unit to generate the variable infeed voltage at a reference amplitude and/or frequency, so that the input electrical current or power is below said reference value.
EVANS, however, is within the field of endeavor provided an air conditioning apparatus for a recreational vehicle (col.1, lines 5-8), comprising at least a first heat exchanger (42 or 44) for exchanging heat with air circulating there through (col.2, line 62- col.3, line 13); a cooling circuit (path of 40 between components) for a cooling fluid (refrigerant), having a path that passes through the first heat exchanger (col.3, lines 1-13; figures 2a and 2b); a compressor(24) for circulating the cooling fluid in the cooling circuit (col.3, lines 1-13); an electrical power unit (22) connectable to an external power source (figure 1; col.3,  lines 14-23 and 61-67;c ol.4, line 52-col.5, line15) to absorb an input electrical current or power and to generate a variable infeed voltage (col.3, line 50 – col.4, line 67), for powering the compressor with an infeed electrical current (col.3, line 50- col.4, line 67), and a controller (16) connected to the electrical power unit (col. 3, lines 61-67), adapted to receive input data representative of a reference value for the input electrical current or power (col. 4,lines 35-60), and programmed to set the electrical power unit to generate the variable infeed voltage at a reference amplitude and/or frequency (col.3, lines 61-67; col.4, lines 35-55), so that the input electrical current or power is below said reference value (col.4, lines 35-65). Particularly, this allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the controller’s operation and function, in addition to the connection to an external power supply, for the reasons provided.

As to claim 2, RUSIGNUOLO, as modified by EVANS, does not further provide comprising an interface connected to the controller, to enable a user to provide the input data through the interface.
However, EVANS further teaches an interface (12) connected to the controller (col.3, lines 24-49), to enable a user to provide the input data through the interface (col3., lines 38-40). Again, doing so allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the interface connected to the controller and allowing a user to provide the input data through the interface, for the reasons provided.

As to claim 5, RUSIGNUOLO, as modified by EVANS, does not further disclose comprising a signal receive, connected to the controller for transmitting the input data. 
However, EVANS further teaches comprising a signal receiver (14) connected to the controller (col. 3, lines 47-49) for transmitting the input data (col.3, lines 24-49). Again, doing so allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the signal receiver connected to the controller and allowing transmission of the input data, for the reasons provided.


As to claim 6, RUSIGNUOLO, as modified by EVANS, does not further disclose wherein the signal receiver is a wireless signal receiver. 
However, EVANS further teaches comprising a signal receiver (14) is a wireless signal receiver (col.3, lines 34-38). Again, doing so allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the signal receiver as claimed, for the reasons provided.

As to claim 7, RUSIGNUOLO, as modified by EVANS, further discloses including at least one of a condensing fan (40; par. 24) and an evaporating fan (44; par. 25) operatively active on the air circulating through the first heat exchanger (par. 24-25), wherein the controller is program to drive at least one of the condensing fan and the evaporating fan (par. 26).
However, the controller of RUSIGNUOLO does not explicitly disclose wherein at least one of the condensing or evaporating fan is operated as a function of the input data by the controller.
EVANS, further, teaches wherein a fan (18) is operated by the controller as a function of the input data (col.3, lines 50-60; col.4, lines 20-34). Providing such control enables the system to operate to achieve the needs of the heating/cooling heat pump (col.6, lines 42-45)  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate operating one of the fans by a function of the input data, as claimed, for the reasons provided.

As to claim 12, RUSIGNUOLO, as modified by EVANS, further discloses including a second heat exchanger (34 or 38; par. 24-25), arranged in the path of the cooling fluid (figure 1; par. 23), an evaporating fan (44; par. 25) and a condensing fan (40; par. 24), for circulating air through the first and second heat exchanger respectively (par. 24-25).

As to claim 14, RUSIGNUOLO discloses a method for supplied conditioned air for recreational vehicles (MPEP §2111.01 -II), comprising the following steps:
circulating a cooling fluid (refrigerant) by means of a compressor (32; par. 23) which includes an electric motor (24);
exchanging heat between the cooling fluid and air (par. 24-25);
generating a voltage (abstract), by an electrical power unit (28) fed with an input current or power for powering the electric motor with an infeed electrical current (par. 32),
characterized in that a controller (30) sets the electrical power unit to generate (par. 34) the voltage (par. 34).
However, RUSIGNUOLO does not disclose wherein the controller sets the electrical power unit to generate a variable voltage at a reference amplitude and/or frequency selected so that the absorbed input current or power is below a reference value, in response to input data accessible from the controller.
EVANS, however, is within the field of endeavor provided an air conditioning apparatus for a recreational vehicle (col.1, lines 5-8), comprising an electrical power unit (22) connectable to an external power source (figure 1; col.3,  lines 14-23 and 61-67;c ol.4, line 52-col.5, line15) to absorb an input electrical current or power and to generate a variable infeed voltage (col.3, line 50 – col.4, line 67), for powering the compressor with an infeed electrical current (col.3, line 50- col.4, line 67), and a controller (16) connected to the electrical power unit (col. 3, lines 61-67), adapted to receive input data representative of a reference value for the input electrical current or power (col. 4,lines 35-60), and programmed to set the electrical power unit to generate the variable infeed voltage at a reference amplitude and/or frequency (col.3, lines 61-67; col.4, lines 35-55), so that the input electrical current or power is below said reference value (col.4, lines 35-65). Particularly, this allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the controller’s operation and function, in addition to the connection to an external power supply, for the reasons provided.

As to claim 15, RUSIGNUOLO, as modified by EVANS, does not further provide the controller receiving the input data through an interface operable by a user, and/or through a wireless signal received at a receiver.
However, EVANS further teaches an interface (12) connected to the controller (col.3, lines 24-49), to enable a user to provide the input data through the interface (col3., lines 38-40), and/or a wireless signal (col.3, lines 34-38) at a receiver (14) connected to the controller (col. 3, lines 47-49) for transmitting the input data (col.3, lines 24-49). Again, doing so allows for determination of the maximum allowable ampacity of the circuit, in addition to providing energy management to efficiency supply necessary power to all systems of the recreational vehicle (col.4, line 52- col.5, line 15). Furthermore, such control allows for reduction and/or elimination of electrical and mechanical stresses on the compressor to prolong the life thereof and limits the unnecessary tripping of breakers due to changes in the operation of the compressor (col.6, lines  42-49).  Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify RUSIGNUOLO with the teaching of EVANS to incorporate the interface and/or wireless receiver connected to the controller, for the reasons provided.

Allowable Subject Matter
Claims 3-4, 8-11, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        9/8/2022